Citation Nr: 0414449	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
condition, to include coronary artery disease, hypertensive 
heart disease, and cardiomyopathy.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular condition, to include 
coronary artery disease, hypertensive heart disease, and 
cardiomyopathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
coronary artery disease, hypertensive heart disease and 
cardiomyopathy, and denied the veteran's claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for coronary artery disease, hypertensive heart disease and 
cardiomyopathy.  The veteran perfected a timely appeal of 
these determinations to the Board.

The issue of entitlement to compensation under the provision 
of 38 U.S.C.A. § 1151 for a cardiovascular condition is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's cardiovascular conditions, to include coronary 
artery disease, hypertensive heart disease, and 
cardiomyopathy, did not have their onset during service or 
within one year of service.


CONCLUSION OF LAW

A cardiovascular condition, to include coronary artery 
disease, hypertensive heart disease, and cardiomyopathy, was 
not incurred in or aggravated by service, and it may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim of service connection 
coronary artery disease, hypertensive heart disease, and 
cardiomyopathy, and that the requirements of the VCAA have in 
effect been satisfied.

The RO has obtained the veteran's service medical records and 
records of the veteran's private and VA outpatient treatment.  
The veteran and his representative have been provided with a 
statement of the case that discussed the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notified them of the evidence needed by the 
veteran to prevail on the claim.  In an August 2002 letter, 
the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  The letter also 
invited the veteran to send in additional evidence that the 
veteran may have obtained.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

The Board notes that the veteran has not been afforded a VA 
examination in order to address the etiology of any of his 
current cardiovascular conditions.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains diagnoses of current 
disability, but does not contain any indication that the 
veteran's conditions are related to his active duty service.  
No complaints of or treatment for any cardiovascular 
condition is shown in the veteran's service medical records.  
Indeed, the record shows no complaint of or treatment for any 
cardiovascular condition until over forty-five years after 
service.  And there is otherwise no suggestion in the record 
that the veteran's cardiovascular conditions are associated 
with his active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  In addition, 
in the absence of medical evidence demonstrating any 
cardiovascular condition in service or for many years 
thereafter, referral of this case for a VA examination would 
in essence place the examining physician in the role of a 
fact finder, which is the Board's responsibility.  And any 
medical opinion which links the veteran's current 
cardiovascular conditions to his period of service would 
necessarily be based solely on uncorroborated assertions by 
the veteran regarding his medical history.  In this regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For the 
foregoing reasons, the Board concludes that a VA examination 
of the veteran is not necessary.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time, without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim, or 
for further Board development, as required by the VCAA, or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that further assistance would aid 
the veteran in substantiating his claim.  No further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If cardiovascular-renal 
disease, including hypertension, is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, it is clear that the veteran has been diagnosed 
as having coronary artery disease, hypertensive heart 
disease, and cardiomyopathy.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether his conditions are related to his military service or 
had their onset during his period of active duty or within 
one year of his discharge.  

Here, the service medical records do not reflect any 
complaints of or treatment for a cardiovascular condition, 
including coronary artery disease, hypertensive heart disease 
or cardiomyopathy in service.  And, the record on appeal also 
shows no complaints of or treatment for coronary artery 
disease, hypertensive heart disease or cardiomyopathy within 
one year of the veteran's discharge from service.  The first 
indication of any cardiovascular condition found in the 
record dates from early 2002, over forty-five years after the 
veteran's active duty service.

In light of the foregoing, the Board finds that the evidence 
of record shows that the veteran's cardiovascular conditions 
did not have their onset in service or within one year after 
service.  There is no evidence in the record indicating that 
his current conditions are in any way related to his service.  
In this regard, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology for his 
conditions.  And, without medical evidence linking his 
condition with his active duty service, there is no basis 
upon which to establish service connection.  Service 
connection for coronary artery disease, hypertensive heart 
disease and cardiomyopathy must therefore be denied.  




ORDER

Service connection for a cardiovascular condition, to include 
coronary artery disease, hypertensive heart disease, and 
cardiomyopathy, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for heart disease, to 
include coronary artery disease, hypertensive heart disease 
and cardiomyopathy, must be remanded for further action.

In this case, while the claims folder does contain an August 
2002 letter to the veteran that discusses the VCAA, this 
letter did so only in the context of a claim for service 
connection and made no reference to a claim based on the 
provisions of 38 U.S.C.A. § 1151.  To date neither the 
veteran nor his representative has been provided adequate 
notification of the effect of the VCAA on his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  The 
Board points out that the claims folder was received at the 
Board in April 2004, over three years after the VCAA was 
enacted.  The Board finds that the RO should inform the 
appellant and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Graves v. Brown, 8 Vet. 
App. 522 (1995).  Accordingly, this case must be remanded.  
And on remand, the RO must send him a letter advising him of 
which portion of the evidence he is to provide, which part, 
if any, the RO will attempt to obtain on his behalf, and a 
request that the veteran provide any evidence in his 
possession that pertains to his claim.  38 U.S.C.A. 
§ 5103(a).

In addition, during this appeal, the veteran's representative 
indicates that the veteran was treated at the St. Francis 
Hospital, New Castle, Pennsylvania, emergency room in May or 
June 2002.  While there are some records from St. Francis 
Hospital associated with the claims file from June 2002, none 
of these records appears to contain the emergency room 
records indicated by the veteran's representative.  In 
addition, the record also indicates that the veteran has 
received ongoing treatment at the Butler, Pennsylvania, VA 
Medical Center.  However, no records from this facility 
subsequent to August 2002 have been associated with the 
claims file.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim for 
compensation under the provisions of 38 
U.S.C.A. § 1151.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for coronary artery disease, 
hypertensive heart disease, or 
cardiomyopathy.  This should specifically 
include any records of his care at the 
Butler, Pennsylvania, VA Medical Center, 
dated after August 2002, and should 
include any emergency room records dated 
in May and June 2002 from St. Francis 
Hospital, New Castle, Pennsylvania.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
December 2002 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), and request that the 
examiner prepare an addendum addressing 
whether the veteran's cardiovascular 
conditions resulted from negligence or 
fault on the part of VA treatment 
providers.  It is imperative that the 
examiner who is designated to examine the 
claims file reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examiner should also comment on whether 
the veteran's disabilities represent a 
necessary consequence of the veteran's 
May 2002 treatment at the Butler, 
Pennsylvania, VA Medical Center.  In 
rendering an opinion, the examiner should 
cite, as appropriate, to the veteran's 
private and VA treatment records 
addressing the possible etiology of the 
veteran's current problems.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in 
light of all pertinent evidence and legal 
authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



